Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 34



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                                                CASE NO.


  ENRIQUE MADRINAN,
    Plaintiff,

  vs.

  TACO CRAFT MIAMI LLC, d/b/a TacoCraft,
  AND THE CITY OF SOUTH MIAMI,

    Defendants.
                                                                   /

         COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

        Plaintiff, ENRIQUE MADRINAN, (hereinafter sometimes referred to as

  “Plaintiff” OR “Mr. Madrinan”), hereby sues the Defendants, TACOCRAFT

  MIAMI LLC, d/b/a Taco Craft, (hereinafter individually referred to as

  “TacoCraft”) AND THE CITY OF SOUTH MIAMI, (hereinafter individually

  referred to as “South Miami”) (both Defendants collectively referred to as

  “Defendants”), jointly and severally, for injunctive relief for access and barrier

  removal pursuant to Title II and III of the Americans with Disabilities Act

  (“ADA”), 42 U.S.C. §§ 12131 - 13134 and 12181, et seq., the American With

  Disabilities Act Accessibility Guidelines ADA 2010 Standards (hereinafter “ADA



                                                      –1–
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 34



  Standards”),1 Section 504 of the Rehabilitation Act of 1973, Florida Americans

  With Disabilities Accessibility Implementation Act and the Florida Accessibility

  Code for Building Construction 2 (hereinafter collectively referred to as “FACBC”),

  at a property bearing the business name TacoCraft, and related facilities (including

  the MERCADO NEGRO “speakeasy” within TacoCraft), located at 5829 SW

  73rd St, interconnected Units A & B, South Miami, FL 33143, and bearing

  FOLIO# 09-4036-022-0350, (hereinafter sometimes referred to as the “Facility” or

  “Subject Premises”).

                                                JURISDICTION

           1. This Court has original jurisdiction over this action pursuant to Title 28

  U.S.C. §§ 1331 and 1343 for Plaintiffs’ claims arising under Title 42 U.S.C. §§

  12181, et seq., based on Defendants’ violations of Title III of the Americans with

  Disabilities Act (hereinafter “the ADA”). See also 28 U.S.C. §§ 2201 and 2202.

           2. This Court also has pendant jurisdiction over all State law claims

  pursuant to Title 28 U.S.C. § 1367(a).

           3. Venue in this district is proper under Title 28 U.S.C. § 1391, since all

  acts or omissions giving rise to this action occurred in the Southern District of

  1
   The 2010 ADA Standards consists of 28 C.F.R. pt. 36, app. D (1991 Standards for Accessible
  Design as Originally Published on July 26, 1991); 28 C.F.R. § 35.151 (first portion of 2010
  Standards for Accessible Design for State and Local Government Entities); 36 C.F.R. pt. 1191
  apps. B, D (remaining portion of 2010 Standards for Accessible Design for State and Local
  Government Entities). In the few places where requirements differ, the requirements of 28 CFR
  part 36, subpart D, (2010) prevail.
  2
      Florida Statutes §§ 553.501 through 553.513 and Florida Building Code Chapter 11.
                                                 –2–
                       Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                             Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 34



  Florida, Miami-Dade County, Florida, and the subject Premises is located in

  Miami-Dade County, Florida.

                                                       PARTIES

        4.   Plaintiff, Enrique Madrinan is a resident of the State of Florida, is sui

  juris, and is a qualified individual under the ADA and the FACBC who has been

  intentionally denied access to the Subject Premises as set forth more fully herein,

  and who will continue to be intentionally denied such access without the injunctive

  relief requested herein.

        5. Plaintiff is limited in one or more major life activities, which requires

  him to use a wheelchair to ambulate and who retains limited manual dexterity.

        6. Plaintiff is a father and professional who travels frequently and dines out

  often in his personal and professional capacities, and is also an actively social,

  fiercely independent, highly educated, professionally licensed individual.

        7.     Plaintiff and his fiancé visited TacoCraft, the property which forms

  the basis of this lawsuit, on May 9, 2019.

        8.     During his visit, Plaintiff was unable to access the bar counter and

  adjacent booths at TacoCraft, nor was he able to access the bar and surrounding

  tables at the Mercado Negro “speakeasy” at the rear of the TacoCraft main dining

  room., all due to the presence of high counters, raised booths, and high-top tables,

  with no accessible seating provided.


                                                       –3–
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 34



        9.     The Defendant, City of South Miami, is the owner/landlord/lessor of

  the Subject Premises which includes the restaurant and related facilities.

        10.    Upon information and belief, Defendant, City of Miami, is a recipient

  of federal funds, and recipient of federal funds earmarked for revitalization

  projects and developmental block grants.

        11.    Effective March 15, 2012, Defendant City of South Miami was and is

  required to ensure that its properties follow the requirements of the 2010

  Standards, including both the Title II regulations at 28 CFR 35.151; and the 2004

  ADAAG at 36 CFR part 1191, appendices B and D.

        12.    Over four (4) years after the effective date of the pertinent regulations,

  and twenty (20) years after the passage of the ADA, Defendant City of South

  Miami failed to ensure that barriers to access, an inherently unlawful

  discriminatory activity, are not erected, maintained or condoned at the property

  which is the subject of this action.

        13.    The Defendant, TACOCRAFT MIAMI LLC, is a registered Limited

  Liability Corporation that is authorized to, and does, transact business in the State

  of Florida. Upon information and belief, this Defendant is a tenant at the facility

  and is the operator and/or lessee of a restaurant therein which is commonly known

  as Taco Craft Taqueria & Tequila Bar, and the interconnected “speakeasy,”




                                                       –4–
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 34



  Mercado Negro, located at 5829 SW 73rd St, South Miami, FL 33143, which is the

  subject of this action.

        14.    Effective March 12, 2012, as a public accommodation which opened

  for business on or about July 2016, TacoCraft in South Miami Florida, the

  restaurant which is the subject of this action, was required to follow the

  requirements of the 2010 Standards, including both the Title III regulations at 28

  CFR part 36, subpart D; and the 2004 ADAAG at 36 CFR part 1191, appendices B

  and D.

        15.    Over four (4) years after the effective date of the above Standards, and

  over twenty (20) years after the effective date of the ADA, Defendant TacoCraft

  failed to do so.

        16.    Upon information and belief, TacoCraft Miami is part of the JEY

  Hospitality Group, which, in its own words,

                “is a full service hospitality group that has established a
               collection of award-winning hospitality and lifestyle
               concepts throughout South Florida including Miami,
               Broward and Palm Beach Counties. Concepts include
               ROK: BRGR, Henry’s Sandwich Station, Taco Craft,
               Mercado Negro, Pizza Craft and the Apothecary 330.
               Co-founded by Marc Falsetto & Charles Hazlett, JEY
               strives to create venues that appeal to a wide variety of
               guests and raise the bar with cutting edge designs. With
               attention to quality, each menu item is scratch made and
               chef inspired with the highest caliber ingredients. The
               culinary and management teams continue to create
               concepts that not only excite diners’ palates but also
                                                         –5–
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 34



              provide a complete dining and entertainment experience
              that elevates the senses. With its continued success in
              South Florida and countless culinary awards, JEY
              Hospitality Group has a steady growth plan that will take
              its current brands and new concepts throughout the
              country.

  See, https://jeygroup.com/about-us/. (Emphasis added).

        ADA REGULATORY REGIME FOR NEW CONSTRUCTION

        17.   Pursuant to 28 CFR part 36.406(a)(3) this facility was required to

  provide an accessible bar counter and accessible table seating spaces consistent

  with 2010 Standard § 902 at of the date of First Occupancy.

        18.   Pursuant to 28 CFR part 36.406(a)(3), the facility was required to

  design and construct its bar counters and nearby table seating to be readily

  accessible to and usable by individuals with disabilities in conformance with the

  regulatory schemes as of the date of first occupancy.

        19.   Pursuant to 28 CFR § 36.401(a), the facility was required to provide

  an accessible forward approach to a designed-integrated lowered section of any

  and all bar counters to be accessible in relation to the respective total number of

  standing and seating spaces at the bars as of the date of first occupancy and

  otherwise fully comply with 2010 ADA Standards including, but not limited to, §§

  206, 226, 227, 305, 306, 902, 904.




                                                      –6–
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 34



        20.    The 2010 ADA Standards have been fully noticed, are readily

  available and easily referenced at 36 CFR § 1191, et seq., and consist of the 2004

  ADAAG and the requirements contained in subpart D of 28 CFR part 36.

        21.    Pursuant to 28 CFR part 36.406(a)(3), this facility is required to

  comply with the 2010 ADA Standards of the date when the last application for a

  building permit or permit extension is certified to be complete by a State, county,

  or local government (or, in those jurisdictions where the government does not

  certify completion of applications, if the date when the last application for a

  building permit or permit extension is received by the State, county, or local

  government) is on or after March 15, 2012, or if no permit is required, if the start

  of physical construction or alterations occurs on or after March 15, 2012.

   DEFENDANT TACOCRAFT MIAMI LLC KNEW IT WAS VIOLATING
                        THE ADA

       22.     Defendant, TacoCraft Miami LLC, and other subsidiaries of its parent

  company, the Jey Group, has been the subject of prior ADA lawsuits at various

  locations not including the instant restaurant facility at the subject premises. See

  Cohan v. Pizzacraft Fort Lauderdale LLC, et al, SDFla. Case # 0:17-cv-62442-

  DPG; See also, Cohan v. ROK & HORSES, LLC, d/b/a ROK BRGR, SDFla. Case

  # 0:16-cv-61587-WJZ.




                                                      –7–
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 34



        23.    All Defendants knew or should have known that there was a failure to

  construct and design the facility as of first occupancy to be readily accessible to

  and usable by individuals with disabilities as required by the ADA.

        24.    All Defendants knew or should have known that the common seating

  design modules and schemes approved and used at the subject Premises contain

  bar counters far above the height permitted by law to be accessible.

        25.    Defendants knew or should have known that the common seating

  design modules and schemes approved and used by Defendants for bar counters,

  booths and other seating, not only at this facility, but throughout their corporate

  structure for TacoCraft locations, fail to provide adequate and sufficient accessible

  seating within all areas of the facility.

        26.    Plaintiff alleges that all Defendants uniformly approved the use of

  these unlawful design modules/schemes at their facility’s bar counters intentionally

  disregarding the accessibility requirements of the ADA.

        27.    Plaintiff alleges that all Defendants approve and utilize these

  inaccessible modular structures to ensure uniformity of design, feel and

  functionality at its locations which purposely exclude individuals who require a

  wheelchair to ambulate, including the instant Plaintiff.

        28.    Plaintiff further alleges that all Defendants’ in-house design

  committees and appropriate designated City of South Miami personnel uniformly


                                                        –8–
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 9 of 34



  orchestrated and approved the use of the inaccessible common design of the bar

  counter with deliberate indifference to, and utter disregard for, Mr. Madrinan and

  those similarly situated.

        29.    Plaintiff further alleges that Defendants’ in-house design committees

  uniformly orchestrate and continue to approve a policy of using inaccessible tables

  and booths throughout this facility, thereby further serving to isolate Plaintiff, both

  physically and emotionally, and denying him the full enjoyment of the amenities,

  services, rights, privileges, activities and accommodations of the facility.

        30.    As a result, and for additional reasons set forth herein, it cannot

  reasonably be denied that Defendants have intentionally discriminated against this

  plaintiff and all those similarly situated.

        31.    The egregiousness of Defendants’ offending conduct, combined with

  their history of denying access to individuals with disabilities, such as the Mr.

  Madrinan and others similarly situated, compel this Court to retain continuing

  jurisdiction and oversight over this action until it is absolutely clear the offending

  conduct set forth herein cannot reasonably be repeated and Defendants be allowed

  to return to their old discriminatory ways.

        32.    Plaintiff visited the facility known as TacoCraft Miami to enjoy and

  partake in the accommodations, amenities, rights, privileges, goods, services and

  experience offered by this public accommodation, especially its tequila while


                                                       –9–
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 10 of 34



  seated at its admittedly intricate and decorative bars (both the TacoCraft and

  Mercado Negro) or be able to enjoy the romantic booth amenity with his fiancé as

  is available to able-bodied patrons. Plaintiff was unable to do so as a result of

  intentionally discriminatory barriers to access served up by the Defendants instead.

        33.    Plaintiff will return to the property to avail himself of the full

  enjoyment of the amenities, goods services, privileges and accommodations

  offered to the public at the property, and to determine whether the existing barriers

  to access at the property, which currently serve to segregate and confine him from

  accessing a central aspect of this facility, have been remedied to achieve the

  inclusion required by the ADA and FACBC statutory and regulatory regimes.

        34.    However, Plaintiff is deterred from returning to TacoCraft until the

  architectural barriers to access and discriminatory policies which prevent him from

  the full and equal enjoyment of the accommodations, activities, goods, amenities

  and services otherwise provided to able-bodied patrons, are removed.

        35.    The Plaintiff has encountered and has direct knowledge of the

  architectural barriers to access and discriminatory policies at the subject property

  which discriminate against him solely on the basis of his disability and which

  prevent him from exercising his right to the full and equal enjoyment of the goods,

  privileges, services, amenities and accommodations otherwise offered by the

  Defendants to able-bodied patrons. These architectural barriers and discriminatory


                                                     – 10 –
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 11 of 34



  policies also prevent Plaintiff from returning to the property to enjoy the goods and

  services available to the public.

        36.    Due to Defendants’ ADA violations set forth herein, Plaintiff was not

  able to, and still cannot, access the indoor bar counters, adjacent booths and tables

  at the subject premises and avail himself of the full and equal enjoyment of the

  various amenities, privileges, goods, services and accommodations otherwise

  offered to able bodied patrons by the Defendants.

        37.    The Defendants’ indoor bar main counter does not provide any

  accessible seating.

        38.    There is no accessible seating in the area adjacent and nearest to the

  bar due to the presence of elevated booths at TacoCraft and high top tables at

  Mercado Negro.

        39.    The above discriminatory barriers and policies serve to intensify the

  overt discriminatory effect, dignitary harm and isolation Defendants’ policies and

  actions visit upon the Plaintiff.

        40.    By isolating all accessible seating spaces away from the bar as an

  “accommodation” for the disabled, Defendants have intentionally erected a

  discriminatory architectural format disguised as an accommodation, and

  exacerbated its failures by intentionally promoting a policy and procedure that

  serves to isolate, shun, diminish and confine individuals with disabilities from


                                                      – 11 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 12 of 34



  interaction with the bartender and bar patrons, other diners and further remove him

  away from the “action” and activities otherwise provided to able-bodied patrons at

  the Main Bar and the facility at large.

        41.    Defendants cannot legally maintain that tables away from the bar area

  suffice to conform with the ADA and the FACBC as accessible and inclusive as

  access to a bar counter.

        42.    Defendants cannot legally dispute that providing access as Plaintiff

  demands herein is readily achievable.

        43.    Because the TacoCraft facility is New Construction, Defendants had a

  legal duty to ensure that the bars were each designed and constructed to be readily

  accessible to and usable by Plaintiff as of the date of first occupancy. Defendants

  intentionally failed to do so.

        44.    Because it is new construction, Defendants may not readily avail

  themselves of the defenses and exceptions typically available within the ADA

  alteration standards, including but not limited to, the readily achievable standard.

        45.    Defendants’ failures herein described evince a systematic, purposely

  thought-through scheme to intentionally discriminate against the Plaintiff which

  has resulted in a disparate effect and impact upon Mr. Madrinan and all those

  similarly situated.




                                                      – 12 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 13 of 34



        46.    Plaintiff, a resident of South Florida who travels to the area frequently

  in his real estate professional capacity, will return to the subject premises once the

  architectural barriers to access and discriminatory policies and procedures violating

  the ADA and the FACBC are no longer present.

        47.    Similar to most able-bodied patrons, Mr. Madrinan and his fiancé look

  forward to revisiting TacoCraft to partake in the full and equal enjoyment of the

  amenities, goods, services, facilities, privileges, advantages and accommodations

  offered to the general public by this facility; chief among them is the opportunity

  for a nice, laid back moment nursing a drink at its admittedly very nice bar while

  raking in the atmosphere inside, sitting casually at the intimate booths provided for

  others, and enjoying the scene within the Mercado Negro Speakeasy.

        48.    However, Plaintiff is deterred from returning so long as the

  discriminatory barriers and policies described herein continue to exist at the

  Premises.

        49.    Plaintiff has been, and will continue to be, denied full access and the

  equal enjoyment of the amenities, services, goods, privileges activities and

  accommodations, at the subject premises, as provided by the ADA and the

  FACBC, unless the injunctive relief requested herein is granted.

       50. Defendants’ intentionally ignore the ADA requirements, and instead

  promote discriminatory policies and procedures which prevent access and


                                                      – 13 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 14 of 34



  inclusion, and lead to the inexorable conclusion that, unless the injunctive relief

  requested herein is granted, access and inclusion as contemplated by the ADA will

  not occur at this facility, and Plaintiff will continue to be deterred from and denied

  full access to TacoCraft as required by the ADA.

                                                  COUNT I

                            Americans With Disabilities Action
                                  for Injunctive Relief

        51.    This action arises pursuant to Title 42 U.S.C. § 12181, et seq.

  (“Americans With Disabilities Act”).

        52.    Plaintiffs adopt and re-allege the allegations stated in paragraphs 1

  through 50 of this Complaint as if fully stated herein.

        53.    On July 26, 1990, Congress enacted the Americans with Disabilities

  Act (“ADA”), 42 U.S.C. §§ 12101 et seq.

        54.    Pursuant to 42 U.S.C. § 12181(7) and 28 CFR § 36.104, the Premises

  which is the subject of this action is a public accommodation covered by the ADA

  and which must be in compliance therewith.

        55.    The Congressional legislation provided commercial businesses one

  and a half (1½) years from the enactment of the ADA to implement the

  requirements imposed by the ADA. The effective date of Title III of the ADA was

  January 26, 1992, or January 26, 1993 if Defendant has ten (10) or fewer



                                                      – 14 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 15 of 34



  employees and gross receipts of $500,000 or less. See 42 U.S.C. § 12181; 28 CFR

  § 36.508(a).

        56.      Pursuant to 42 U.S.C. §12183, Defendants had a legal duty to be in

  full compliance with the ADA as of January 26, 1993 at the latest. The ADA

  required Defendants to ensure the bar counters were designed and constructed to

  be readily accessible to and usable by individuals with disabilities, such as the

  Plaintiff, as of the date of first occupancy. Defendants failed to do so.

        57.      Pursuant to the mandates of 42 U.S.C. § 12134(a), the United States

  Department of Justice, Office of the Attorney General, promulgated federal

  regulations to implement the requirements of the ADA. See 28 CFR § 36, ADA

  Accessibility Guidelines (hereinafter referred to as “ADAAG”).

              1990 STANDARDS - PRE-MARCH 2012 GUIDELINES

        58.      Prior to March 2012, pursuant to 28 C.F.R. part 36.404, all newly

  constructed facilities were required to comply with the Standards For New

  Construction And Alterations, set forth in Appendix A to 28 C.F.R. part 36

  ("ADAAG") (pre-2012). Failure to comply with these requirements constitutes a

  violation of the ADA.

        59.      Prior to March 2012, under certain conditions never present here, the

  ADAAG at 28 CFR 36, App A, 5.2, permitted service at an accessible table nearby

  to serve as a reasonable accommodation to an actual seat at the Bar.


                                                       – 15 –
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 16 of 34



        60.    Similarly, prior to March 2012, the ADAAG 28 CFR 36, App A,

  7.2(2)(ii) permitted the installation of an auxiliary lowered counter as a reasonable

  accommodation at certain counters.

        61.    At all times here relevant, a primary purpose the ADA and its

  regulatory regimes is to create inclusion through access.

        62.    Prior to March 2012, facilities that availed themselves of the above

  exceptions at the time were nonetheless required to provide the required clearance

  at the auxiliary counter or side desk and such auxiliary counters and desks were

  required to be maintained free and clear of all obstructions so as to be usable by

  individuals with disabilities.

        63.    Accordingly, even if Defendants’ facility were pre-existing such that

  an auxiliary counter was permitted, any such auxiliary counter would need to have

  been installed prior to March 2012 – which Defendants’ is not.

        64.    Even if Defendants’ facility were pre-existing such that an auxiliary

  counter was permitted, where, as here, Defendants also include table-seating in the

  bar area, Defendants would still be required to provide accessible seating at a

  tables near the bar based on 5% of the total seating at such tables. Defendants have

  failed to do so.

        65.    Even if Defendants’ facility were pre-existing such that an auxiliary

  counter was permitted, the designated area would need to provide the opportunity


                                                        – 16 –
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 17 of 34



  for the full and equal enjoyment of the same amenities, goods, privileges, services

  and accommodations as those offered to the able-bodied. Defendants’ facility does

  not.

         66.   Defendants intentionally fail to provide said opportunity due to their

  failure to provide a bar counter designed and constructed to be accessible, by

  failing to provide accessible seating at and around the bar, and by maintaining

  policies and procedures which purposely relegate plaintiff and those similarly

  situated away from the Bar areas which prevent the plaintiff from interacting with

  the server, other bar patrons and the general public.

         67.   Defendants fail to provide seating nearest the bars.

         68.   Defendants fail to provide an accessible booth, an amenity otherwise

  offered to the able-bodied.

                                     2010 ADA STANDARDS

         69.   In March 2012 (effective date), the 1994 ADAGG was superseded

  and since then all public accommodations and commercial facilities must since

  follow the requirements of the 2010 Standards, including both the Title III

  regulations at 28 CFR part 36, subpart D; and the 2004 ADAAG at 36 CFR part

  1191, appendices B and D (hereinafter the “2010 ADA Standards”).

         70.   The 2010 ADA Standards eliminated the counter exceptions available

  previously under the 1994 ADAAG and now require all facilities constructed for


                                                      – 17 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 18 of 34



  first occupancy after March 2012 to design and construct bar counters with a

  lowered section. Defendants failed to do so.

         71.    As a result, this part of the facilities must be, but are unable to be,

  accessed by the Plaintiff.

         72.    The Defendants have discriminated against the Plaintiff by promoting

  policies and erecting barriers to access which deny him access to, and the full and

  equal enjoyment of the amenities, goods, services, facilities, privileges, advantages

  and/or accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et

  seq., and by failing to remove architectural barriers as required by 42 U.S.C. §

  12182(b)(2)(A)(iv).

         73.    If the Defendants’ facility is one which was designed and constructed

  for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401,

  which it is, then the Defendants’ facility must be readily accessible to and useable

  by individuals with disabilities as defined by the ADA. Defendants have failed to

  so design and construct this facility to be fully accessible, nor to remove barriers as

  required.

         74.    The Defendants are in violation of 42 U.S.C. § 12181 et seq., and 28

  CFR §36.302 et seq., and 36 CFR § 1191, et seq., and subpart D of 28 CFR part

  36, and are discriminating against Plaintiff as a result of the following violations: 2


  2
   Due to the architectural barriers encountered, all areas of the premises were not able to be
  assessed by the Plaintiffs. Accordingly, the above list is not to be considered all-inclusive. A
                                               – 18 –
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 19 of 34



                    TACOCRAFT BAR COUNTER AND TABLES

                 a. There is no accessible seating space provided at the bar counter.
                 b. There is no accessible seating provided at the booths adjacent to the
                    bar counter.
                 c. There is no accessible seating near the bar.

                    MERCADO NEGRO COUNTER AND TABLES

                 d. There is no accessible seating space provided at the bar counter.
                 e. The tables are exclusively inaccessible “high tops,” such that there
                    is no accessible seating space whatsoever provided within this
                    portion of the subject premises.

         75.     The Plaintiff has been denied access to, and has been denied the

  benefits and equal enjoyment of the services, amenities, advantages, programs

  accommodations, and activities of the premises and its facilities, and has otherwise

  been discriminated against and damaged by the Defendants because of Defendants’

  existing ADA violations and discriminatory policies and procedures, including, but

  not limited to, those set forth above. Furthermore, Plaintiff will continue to suffer

  such discrimination, injury and damage and will be deterred from returning to the

  premises without the relief provided by the ADA as requested herein.

         76.     The violations present at Defendants’ facility infringe upon Plaintiff’s

  right to travel free of discrimination, socialize, meet friends and further business

  relations.


  complete list of the subject premises’ ADA violations, and the remedial measures necessary to
  remove same, will require an on-site inspection by Plaintiffs’ representatives pursuant to Rule 34
  of the Federal Rules of Civil Procedure.

                                                        – 19 –
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 20 of 34



         77.   Plaintiff has suffered, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendants’

  facility.

         78.   By continuing to operate a place of public accommodation with

  intentionally discriminatory conditions, Defendants contribute to Plaintiff’s sense

  of isolation and segregation and deprive Plaintiff the full and equal enjoyment of

  the goods, services, facilities, privileges and/or accommodations available to the

  general public.

         79.   By encountering the discriminatory conditions at Defendants’ facility,

  and knowing that it would be a futile gesture to return unless he is willing to

  endure additional discrimination, Plaintiff is deprived of the meaningful choice of

  freely visiting the same accommodations readily available to the general public and

  is deterred and discouraged from additional travel.

         80.   By intentionally maintaining a public accommodation with ADA

  violations, Defendants deprive Plaintiff the equal opportunity offered to the general

  public to freely travel without fear of being subjected to discrimination.

         81.   In the future, once the architectural barriers to access have been

  removed and reasonable changes in policy implemented, and it is absolutely clear

  that the discriminatory behavior and policies alleged herein cannot reasonably be

  expected to recur, Plaintiff will once again visit the subject premises, not only to


                                                       – 20 –
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 21 of 34



  avail himself of the amenities, accommodations, services, programs and activities

  available at the facility, but also to assure himself that the subject premises is in

  compliance with the ADA so that he and others similarly situated will have full

  and equal enjoyment of the property without fear of discrimination, dignitary harm

  and threats to their safety.

        82.    Plaintiff has been obligated to retain undersigned counsel for the filing

  and prosecution of this action, and has agreed to pay his counsel reasonable

  attorneys’ fees, including costs and expenses incurred in this action.                              Plaintiff is

  entitled to recover those attorneys’ fees, costs and litigation expenses from the

  Defendants pursuant to 42 U.S.C. § 12205.

        83.    Pursuant to 42 U.S.C. § 12188, this Court is provided authority to

  grant Plaintiff injunctive relief including an order to alter the subject facilities to

  make them readily accessible to, and useable by, individuals with disabilities to the

  extent required by the ADA, and closing the subject facilities until the requisite

  modifications are complete.

        84.    The Plaintiff demands a non-jury trial on all issues to be tried herein.

        WHEREFORE, Plaintiff respectfully requests the Court issue a permanent

  injunction enjoining the Defendants from continuing its discriminatory practices

  and policies, ordering the Defendants to alter the subject premises as appropriate to

  comply with the ADA, ordering the Defendants to modify its policies and


                                                       – 21 –
                    Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                          Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 22 of 34



  employee training to reasonably ensure compliance with the ADA, order the

  Defendants to maintain accessible features at the premises, award Plaintiffs their

  reasonable attorney fees, costs and litigation expenses incurred in this action, and

  closing the subject premises until the requisite architectural, procedural and policy

  modifications are completed and implemented, and what other relief the Court

  deems just and proper.



                                         COUNT II
                      Action for Violations of the Florida Americans
                     With Disabilities Accessibility Implementation Act

            84.    This an action for injunctive relief pursuant to the Florida Americans

  With Disabilities Accessibility Implementation Act pursuant to Title XXXIII, Part

  II, Chapters 553.501 through 553.513 of the Florida Statutes.

            85.    Plaintiffs adopt and re-allege the allegations stated in paragraphs 1

  through 11 and 17 – 48 of this Complaint as if fully stated herein.

            86.    Florida Statutes § 553.503 adopted and incorporated as law of the

  State of Florida “the federal Americans with Disabilities Act Accessibility

  Guidelines, (ADAAG), as adopted by reference in 28 CFR §36, subparts A and D, 4

  and Title II of Public Law No. 101-336,5” subject to the additional requirements of

  Fla. Stat. § 553.504.


  4
      28 CFR §§ 36.101, etseq, 36.401, et seq.
  5
      42 U.S.C.A. § 12131, et seq.
                                                          – 22 –
                       Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                             Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 23 of 34



        87.    Florida Statutes § 553.503, required the adoption of the Florida

  Accessibility Code for Building Construction (hereinafter FACBC). The FACBC

  establishes standards for accessibility to places of public accommodation and

  commercial facilities by individuals with disabilities to take effect on October 7,

  1997. See FACBC Chapter 11 and Fla. Stat. § 553.503.

        88.    In addition, Fla. Stat. § 553.502 provides that “nothing in ss. 553.01-

  553.513 is intended to expand or diminish the defenses available to a place of

  public accommodation under the Americans with Disabilities Act and the Federal

  Americans with Disabilities Act Accessibility Guidelines, including, but not

  limited to, the readily achievable standard, and the standards applicable to

  alterations to places of public accommodation.” Fla. Stat. § 553.502.

        89.    Title XXXIII, Part IV, Florida Building Code, Chapter 553.73(b) of

  the Florida Statutes provides:

               The technical portions of the Florida Accessibility Code for
               Building Construction shall be contained in their entirety in the
               Florida Building Code. The civil rights portions and the
               technical portions of the accessibility laws of this state shall
               remain as currently provided by law. Any revision or
               amendments to the Florida Accessibility Code for Building
               Construction pursuant to part II shall be considered adopted by
               the commission as part of the Florida Building Code. Neither
               the commission nor any local government shall revise or amend
               any standard of the Florida Accessibility Code for Building
               Construction except as provided for in part II.

  Fla. Stat. § 553.73(b), (emphasis added).


                                                      – 23 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 24 of 34



       890.    Title XXXIII, Part IV, Florida Building Code, Chapter 553.84 of the

  Florida Statutes provides, inter alia:

               Notwithstanding any other remedies available, any
               person or party, in an individual capacity or on behalf of
               a class of persons or parties, damaged as a result of a
               violation of this part or the Florida Building Code, has a
               cause of action in any court of competent jurisdiction
               against the person or party who committed the violation;

       Fla. Stat. § 553.84.

        91.    The Florida Building Commission updated the Florida Accessibility

  Code for Building Construction for consistency with the 2010 ADA Standards and

  Florida law, Part II, Chapter 553, Florida Statutes, in the summer of 2011.

        91.    The intent as established by s.553.502, Florida Statutes, is to maintain

  the US Department of Justice certification of the Code as substantially equivalent

  to the ADA Standards so compliance with the Code provides presumption of

  compliance with the ADA Standards.

        92.    Title 28 CFR § 36.103(c), provides that the ADAAG “does not

  invalidate or limit the rights remedies and procedures of any other...State or local

  law (including State Common Law) that provide greater or equal protection for the

  rights of the individuals with disabilities or individuals associated with them.” Id.

        93.    At all times here relevant, Defendants had a duty under Fla. Stat. §

  553.501, et seq., to provide access to the subject premises by Plaintiff herein.



                                                      – 24 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 25 of 34



         94.    On more than one occasion, Defendants breached its duty to provide

  access to the subject premises by Plaintiff and thereby discriminated against

  Plaintiff, all in violation of Fla. Stat. § 553.501, et seq., as follows:

                        TACOCRAFT BAR COUNTER AND TABLES

                a. There is no accessible seating space provided at the bar counter.
                b. There is no accessible seating provided at the booths adjacent to the
                   bar counter.
                c. There is no accessible seating near the bar.

                     MERCADO NEGRO COUNTER AND TABLES

                d. There is no accessible seating space provided at the bar counter.
                e. The tables are exclusively inaccessible “high tops,” such that there
                   is no accessible seating space whatsoever provided within this
                   portion of the subject premises.

        95.     The Plaintiff has been denied access to, and has been denied the

  benefits     and   equal        enjoyment            of     the       amenities,          services,   programs,

  accommodations and activities of the premises and its facilities, and has otherwise

  been discriminated against and damaged by the Defendants because of Defendants’

  FACBC violations set forth above. Furthermore, Plaintiff will continue to suffer

  such discrimination, injury and damage, and will be deterred from returning to the

  subject premises without the relief provided pursuant to the FACBC as requested

  herein.

        96.     Plaintiff has been obligated to retain undersigned counsel for the filing

  and prosecution of this action, and has agreed to pay his counsel reasonable


                                                        – 25 –
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 26 of 34



  attorneys’ fees, including costs and expenses incurred in this action. Plaintiff is

  entitled to recover those attorneys’ fees, costs and expenses from the Defendants

  pursuant to 42 U.S.C. § 12205. 7

        97.    Pursuant to Title 28 U.S.C. § 1367(a), Fla. Stat. §§ 553.501, et seq.,

  and 42 U.S.C. § 12188, and Fla. Stat. § 553.84, this Court is provided with

  authority to grant Plaintiff’s injunctive relief including an order to alter the subject

  premises and facilities to make them readily accessible to, and usable by,

  individuals with disabilities to the extent required by the FACBC, enjoining

  Defendants’ discriminatory policies and procedures and closing the subject

  premises and facilities until the requested modifications are completed.

        98.    The Plaintiff demands a non-jury trial on all issues to be tried herein.

       WHEREFORE, Plaintiff respectfully requests the Court issue a permanent

  injunction enjoining the Defendants from continuing its discriminatory practices

  and policies, ordering the Defendants to alter the subject premises as appropriate to

  comply with the ADA, ordering the Defendants to modify its policies and

  employee training to reasonably ensure compliance with the ADA, order the

  Defendants to maintain accessible features at the premises, award Plaintiffs their

  reasonable attorney fees, costs and litigation expenses incurred in this action, and

  closing the subject premises until the requisite architectural, procedural and policy

  7
   Cf.,Wesley Group Home Ministries, Inc., v. City of Hallendale, 670 So.2d 1046
  (Fla.4th Distr. 1996).
                                                      – 26 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 27 of 34



  modifications are completed and implemented, and what other relief the Court

  deems just and proper.

                             COUNT III
               AGAINST DEFENDANT CITY OF SOUTH MIAMI
                FOR VIOLATIONS OF TITLE II OF THE ADA

        99.    Plaintiff re-avers and incorporates paragraphs 1–50 as if fully set forth

  herein.

        100. This action arises pursuant to Title II of the ADA.

        101. Plaintiff has been denied access to, and has been denied the benefits

  of the Program, and has otherwise been discriminated against and damaged by

  Defendant’s existing ADA violations at the Subject Premises.

        102. Plaintiff will continue to suffer such discrimination, injury, and

  damage and will be deterred from returning to the Subject Premises and using the

  Program without the relief demanded herein pursuant to the ADA.

        103. Plaintiff has suffered, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at the Subject

  Premises due to the Program.

        104. By continuing to operate the Program and the Subject Premises with

  discriminatory conditions in violation of the ADA, Defendant contributes to

  Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and




                                                     – 27 –
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 28 of 34



  equal enjoyment of the program and services available to the able bodied

  individuals of the general public.

        105. Pursuant to 42 U.S.C. §§ 12133 and 12188, this Court is provided

  broad authority to grant Plaintiff’s demand for injunctive relief, which includes an

  order to alter the Subject Premises, make the Subject Premises readily accessible

  to, and useable by, individuals with disabilities to the extent required by the ADA,

  and close the Subject Premises until the requisite modifications are complete.

       WHEREFORE, Plaintiff respectfully requests the Court issue a permanent

  injunction enjoining the Defendant from continuing its discriminatory practices

  and policies, ordering the Defendant to alter the subject premises as appropriate to

  comply with the ADA, ordering the Defendant to modify its policies and employee

  training to reasonably ensure compliance with the ADA, order the Defendant to

  maintain accessible features at the premises, award Plaintiffs their reasonable

  attorney fees, costs and litigation expenses incurred in this action, and closing the

  subject premises until the requisite architectural, procedural and policy

  modifications are completed and implemented, and what other relief the Court

  deems just and proper. Plaintiff further requests that Defendant be Ordered to

  conduct a self-evaluation of its landlord program (required since January 1992

  pursuant to 28 C.F.R. §35.105) as there is no current self-evaluation, and publish a




                                                      – 28 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 29 of 34



  Transition Plan, (as required by 28 C.F.R. §35.150), consistent with the findings of

  the Self-Evaluation.

          COUNT IV-VIOLATIONS OF THE REHABILITATION ACT
                  (Against Defendant City of South Miami)

        85.    Plaintiff adopts and re-alleges the allegations contained in Paragraphs

  1–50, as if fully stated herein.

        86.    Plaintiff brings this count against Defendant pursuant to the

  Rehabilitation Act (“RA”).

        87.    The Rehabilitation Act provides:

               No otherwise qualified individual with handicaps in the
               United States, as defined in section 705(20) of this title,
               shall, solely by reason of his or her handicap, be
               excluded from the participation in, be denied the benefits
               of, or be subjected to discrimination under any program
               or activity receiving Federal financial assistance or under
               any program or activity conducted by any Executive
               agency or by the United States Postal Service.

  29 U.S.C. § 794(a).

        88.    Upon information and belief, Defendant receives federal grants and

  other such funds earmarked for revitalization of the general area of the subject

  premises and must comply with the Rehabilitation Act.

        89.    As set forth herein, Defendant has demonstrated deliberate

  indifference and violated the RA by intentionally excluding Plaintiff, solely by

  reason of his disability, from the participation in, and denying him the benefits of,

  and has otherwise subjected him to discrimination under the Defendant’s programs
                                                      – 29 –
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 30 of 34



  and activities at the subject Premises.

        90.    A non-exclusive list of Defendant’s violations of RA and

  discriminatory conduct against the Plaintiff are evinced by the violations set forth

  this complaint, and as follows:

               a)        denying Plaintiff access to, and the opportunity to participate in
                         or benefit from, the aids, benefits, activities, programs,
                         accommodations and services offered by Defendant at
                         Taco/Craft;

                b)       by otherwise limiting Plaintiff in the enjoyment of the rights,
                         privileges, advantages and opportunities enjoyed by individuals
                         without disabilities who receive defendant's aids, benefits and
                         services at TacoCraft;

               c)        making selections that have the effect of discriminating against
                         individuals with disabilities and excluding them from and
                         denying them the benefits of, and defeating or substantially
                         impairing the accomplishment of the objectives of, the services,
                         programs and activities offered by Defendant;

               d)        failing to make reasonable modifications in policies, practices
                         and procedures which modifications are necessary to avoid
                         discrimination on the basis of disability and create access to the
                         bar counters, booths and tables at TacoCraft;

               e)        failing to administer services, programs and activities in the
                         most integrated setting appropriate to the needs of Plaintiff, by
                         having allowed the discriminatory activity at TacoCraft to
                         persist starting from the from the date the plans for the subject
                         premises were approved and continuing from the date of its
                         grand opening;

               f)        excluding plaintiff from participation in, and the benefits of,
                         Defendant’s services programs and activities as a result of
                         Defendant's Program being inaccessible to or unusable by
                         Plaintiff;

                                                        – 30 –
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 31 of 34




                g)       failing to operate each program, service and activity so that the
                         programs, services and activities are readily accessible to and
                         useable by individuals with disabilities;

         91.    Upon information and belief, there are additional, ongoing violations

  of RA at the subject premises which Plaintiff will encounter upon his future visits

  to the Subject Premises. Plaintiff brings this claim:

                a)       to redress injuries suffered as a result of Defendant’s
                         discriminatory actions and inactions set forth herein;

                b)       to reasonably avoid further and future injury to Plaintiff as a
                         result of Defendant’s ongoing failure to cease its discriminatory
                         practices as set forth in this action, including correcting
                         violations of the Act;

                c)       to ensure Defendant’s Program is accessible as required by the
                         relevant applications of Titles II, over thirteen years after the
                         effective date of the ADA;

                d)       to be made whole for the emotional distress and other injuries
                         resulting from Defendant’s intentional discrimination; and,

                e)       to reasonably avoid future ADA/RA litigation involving the
                         same property, program, and under the same laws as set forth
                         herein with its concomitant impact on otherwise scarce judicial
                         resources.

         92.    Only through a complete inspection of the Subject Premises and the

  Program, undertaken by Plaintiff and/or his representatives, can all said violations

  be identified and cured so as to ensure access for the disabled, the primary purpose

  of this action.

         93.    As the recipients of federal funds, Defendant is liable for economic

                                                        – 31 –
                     Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                           Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 32 of 34




  and non-economic compensatory damages to the individual Plaintiff in a sum to be

  determined by the Court as a result of Defendant’s acts and omissions constituting

  intentional discrimination.

        94.    As set forth above, Plaintiff has been denied access to, and has been

  denied the benefits of the services and programs offered by Defendant solely by

  reason of his disability, and has otherwise been discriminated against and damaged

  solely by reason of his disability as a result of RA violations set forth above.

        95.    Plaintiff has been obligated to retain undersigned counsel for the filing

  and prosecution of this action, and have agreed to pay his counsel reasonable

  attorneys' fees, including costs and litigation expenses, incurred in this action.

  Plaintiff is entitled to recover those attorneys' fees, costs and litigation expenses

  from Defendant pursuant to 29 U.S.C. § 794a(b).

        96.    Pursuant to 29 U.S.C. §794a this Court is provided authority to grant

  Plaintiff’s injunctive relief including an order to alter the subject premises and

  programs to make them accessible to and useable by individuals with disabilities to

  the extent required by RA; closing the Subject Premises and discontinuing all non-

  complying services, activities, programs and accommodations until the requisite


                                                        -32-
                   Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                         Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 33 of 34




  modifications are completed; and, granting the Plaintiff compensatory damages for

  Defendant’s discriminatory actions.

       WHEREFORE, Plaintiff ENRIQUE MADRINAN respectfully requests the

  following:

                      1.      The Court issue a permanent injunction enjoining the
                           Defendant City of South Miami from continuing its
                           discriminatory practices at TacoCraft.

                      2.      Ordering Defendant City of South Miami to alter,
                           modify, and maintain the Subject Premises and lessor
                           oversight of its program as TacoCraft landlord as
                           appropriate to comply with the Rehabilitation Act.


                      3.      Closing the Subject Premises and discontinuing all non-
                           complying      services,   activities,  programs       and
                           accommodations until the requisite modifications are
                           completed.

                      4.      Awarding the Plaintiff his reasonable attorneys' fees,
                           costs and litigation expenses incurred in this action, and,

                      5.     Awarding Plaintiff economic and non-economic
                           compensatory damages as well as such further relief that the
                           Court deems to be just and proper.




                                                       -33-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
Case 1:19-cv-24315-DPG Document 1 Entered on FLSD Docket 10/18/2019 Page 34 of 34




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document is being served on

  Defendant TacoCraft Miami LLC’s Registered Agent, JEY Hospitality Group

  LLC, at 202 SW 2ND ST Suite A, FT LAUDERDALE, FL 33301; and on the City

  of South Miami by serving Phillip K. Stoddard, Mayor c/o City of South Miami

  City Hall, 6130 Sunset Drive, South Miami, FL 33143, via process.

       Dated this 18th day of October, 2019.

                                                  Respectfully Submitted,

                                                 Jeffrey Hirsh, P.A
                                                 Goldberg & Hirsh, P.A.
                                                 Attorney for Plaintiff, Enrique Madrinan,
                                                 Florida Bar No. 207810
                                                 1 SE 3rd Ave, Miami, FL 33131
                                                 Office: 305-372-9601
                                                 Cell: 305-372-9601 - No Text Messages
                                                 Fax: 305-372-2323
                                                 Emails: jhirsh@goldberghirshpa.com
                                                         agarcia@goldberghirshpa.com




                                                       -34-
                  Jeffrey Hirsh, Esq., 3020 Suntrust International Center, One S.E. Third Avenue.
                        Miami, Florida 33131 Phone: 305.372.9601 ● Fax: 305.372.2323
